Cite as: 595 U. S. ____ (2022)            1

                     KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 21A372
                         _________________


    JOHN Q. HAMM, COMMISSIONER, ALABAMA
     DEPARTMENT OF CORRECTIONS, ET AL. v.
              MATTHEW REEVES
         ON APPLICATION TO VACATE INJUNCTION
                      [January 27, 2022]

   The application to vacate injunction presented to JUSTICE
THOMAS and by him referred to the Court is granted. The
January 7, 2022 order of the United States District Court
for the Middle District of Alabama is vacated.
   JUSTICE BARRETT would deny the application.
   JUSTICE KAGAN, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
   Four judges on two courts have decided—after extensive
record development, briefing, and argument—that Mat-
thew Reeves’s execution should not proceed as scheduled
tonight. See Reeves v. Dunn, No. 2:20–cv–00027 (MD Ala.,
Jan. 7, 2022), aff ’d, Reeves v. Commissioner, Ala. Dept. of
Corrections, ___ F. 4th ___, 2022 WL 225406 (CA11, Jan.
26, 2022). The law demands that we give their conclusions
deference. See, e.g., Dunn v. McNabb, 583 U. S. ___ (2017)
(reviewing a stay of execution for abuse of discretion). But
the Court today disregards the well-supported findings
made below, consigning Reeves to a method of execution he
would not have chosen if properly informed of the alterna-
tives. I respectfully dissent.
   Reeves contends in this suit that the Alabama Depart-
ment of Corrections (ADOC) violated federal disabilities
law by failing to take account of his cognitive deficiencies
when offering death-row inmates a choice of execution
2                     HAMM v. REEVES

                      KAGAN, J., dissenting

methods. In Alabama, a recently enacted state law gave
those inmates one month to select execution by nitrogen hy-
poxia, rather than lethal injection. See Ala. Code §15–18–
82.1(b)(2) (2018). To carry out that law, the ADOC distrib-
uted “election forms” allowing inmates to convey their
choice. No. 2:20–cv–00027, at 6–7. But the form was writ-
ten in legalese, and according to unrebutted evidence, an
inmate needed at least an 11th-grade reading level to un-
derstand it. See id., at 24. Reeves has cognitive limitations
and (again, according to uncontested evidence) has the
same reading ability as an elementary-school child; indeed,
one expert testified that Reeves’s “reading comprehension
was at the 1st grade level.” Id., at 16. In these circum-
stances, Reeves’s suit alleges, the Americans with Disabili-
ties Act (ADA) required prison officials to provide assis-
tance (a so-called reasonable accommodation) to Reeves—
essentially, to explain the form so that he could elect an ex-
ecution method. See Amended Complaint in No. 2:20–cv–
00027 (MD Ala.), ECF Doc. 21, pp. 7–8, 11–12. Their fail-
ure to do so, Reeves says, prevented him from timely choos-
ing nitrogen hypoxia, which he believes is less painful than
lethal injection. Id., at 13; App. to Motion for Preliminary
Injunction (decl. of M. Reeves), in No. 2:20–cv–00027 (MD
Ala.), ECF Doc. 27–14.
   Two courts have now ruled in Reeves’s favor, prohibiting
Alabama from executing him by any method except nitro-
gen hypoxia. In granting a preliminary injunction, the Dis-
trict Court considered a written record of more than 2,000
pages, heard more than seven hours of testimony and oral
argument, and detailed its findings in a 37-page decision.
The court found that Reeves is likely to prevail on his ADA
claim because: (1) he has a cognitive disability; (2) that dis-
ability prevented him from obtaining “meaningful access”
to the process of picking an execution method; and (3) his
need for assistance from the ADOC was “open and obvious.”
No. 2:20–cv–00027, at 14–34. The court also determined
                  Cite as: 595 U. S. ____ (2022)            3

                      KAGAN, J., dissenting

that the balance of equities favored an injunction. Reeves,
the court reasoned, will suffer irreparable harm if Alabama
uses the lethal injection method “he so greatly fears”; but if
that method is barred, the State can still execute Reeves by
nitrogen hypoxia in a matter of weeks (when it finalizes its
protocol for that method). See id., at 36. A three-judge
panel of the Court of Appeals for the Eleventh Circuit unan-
imously affirmed that decision, after full briefing and argu-
ment, in a 29-page opinion. It “discern[ed] no abuse of dis-
cretion” in the District Court’s assessment of the ADA claim
or its balancing of equitable factors. 2022 WL 225406, *1.
As to the latter, the Court of Appeals emphasized that the
relief granted to Reeves would still allow Alabama to exe-
cute him—just by the method he would have chosen if he
could have understood the ADOC’s election form. Id., at
*11.
   This Court should have left the matter there, rather than
enable Reeves’s execution by lethal injection to go forward.
The Court has no warrant to reweigh the evidence offered
below. And it has no other basis for reversing the detailed
findings the District Court made to support the injunction.
Nor is the Court’s action in any way necessary to enable
Alabama to carry out its capital sentence. As the lower
courts recognized, the State will soon be ready to execute
Reeves by nitrogen hypoxia. A short delay cannot justify
dismissing, as the Court does today, the strength of
Reeves’s suit—or the careful work of the judges primarily
responsible for assessing his case.